Citation Nr: 0323422	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-09 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico 
that denied a several claims, including the issue currently 
on appeal.  This case was remanded by the Board in May 2001.  

In a December 2002 decision the Board denied multiple claims 
and undertook additional development of the issue of service 
connection for a back disability pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  As a result of the development, a VA 
orthopedic examination report was conducted and a medical 
opinion was obtained.  The United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations that 
permitted the Board to consider additional evidence without 
prior RO review in absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans 
et. al v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-
7316 (Fed. Cir. May 2, 2003).  In light of favorable nature 
of the VA medical opinion, the veteran's appeal is not 
prejudiced by our deciding the case at this time on the 
merits.  Bernard v. Brown, 4 Vet.App. 384 (1993).


FINDING OF FACT

The veteran's current low back disability is of service 
origin.


CONCLUSION OF LAW

The veteran's current low back disorder was incurred during 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show he was seen for 
respiratory complaints and low back pain on March 1985.  He 
was evaluated for complaints relative to the hamstring 
muscles in August 1987.  It was noted that that he had pain 
in right lumbar area and right hamstring and gastronemius 
muscles for about 3 months.  On a physical therapy 
consultation report it was noted that the low back complaints 
were being related to symptoms, which began in 1981.  He 
currently had no low back pain.  It was noted that that he 
had increased lumbar lordosis.  In September 1987 he was seen 
for right lower extremity pain and some occasional low back 
pain.  The assessment was recurrent lower extremity pain, 
doubt radicular pain although symptoms suggested possible 
discogenic etiology.  At a September 1987 physical therapy 
visit, the assessment was that he had a partial tear of the 
medial hamstring which was resolving.  On a January 1988 
periodic service examination, the spine and upper extremities 
were normal.  On the medical history portion of the veteran's 
June 1989 examination for service separation, he indicated he 
had or had had recurrent low back pain.  Clinical examination 
of the spine was within normal limits.  

The veteran's original claim for service connection for a 
back disability was received in April 1998.  On a March 2003 
VA orthopedic examination, the veteran reported that he 
sustained several back injuries in service.  It was reported 
that that he had back X-rays at the VA facility in September 
1999 that showed mild degenerative joint disease of the 
thoracic and lumbar spine.  Following an MRI, the diagnoses 
were herniated nucleus pulposus of the lumbar spine at L4-L5 
and L5-S1, thoracolumbar myositis, and thoracolumbar 
degenerative joint disease by X-ray.  The VA examiner after 
reviewing the veteran's claims file opined that the veteran's 
diagnosed low back disorders were at least as likely as not 
related to his in-service complaints and findings.

Analysis

The VA has complied with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  The veteran has been advised of the applicable laws 
and regulations and the evidence needed to substantiate his 
claim in the statement of the case and supplemental 
statements of the case.  In February 2001 the RO informed the 
veteran of the VCAA and what evidence the VA would obtain.  
The veteran was also asked to advise the VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The service medical records document back symptoms while the 
veteran was on active duty.  Additionally, a VA examiner 
reviewed the medical evidence of record and examined the 
veteran.  The VA examiner related the veteran's low back 
disorders to his military service.  Accordingly, the Board 
finds that service connection for a low back disorder is 
warranted.


ORDER

Service connection for a low back condition is granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

